SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 22, 2012 Timberland Bancorp, Inc. (Exact name of registrant as specified in its charter) Washington 0-23333 91-1863696 State or other jurisdiction Of incorporation Commission File Number (I.R.S. Employer Identification No.) 624 Simpson Avenue, Hoquiam, Washington 98550 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (360) 533-4747 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 23, 2012, Timberland Bancorp, Inc. (“Company”) announced that the Board of Governors of the Federal Reserve System (“Federal Reserve”) had approved its request for permission to pay the outstanding dividends on the preferred shares issued to the U.S. Department of Treasury in its December 23, 2008 TARP transaction.The Federal Reserve authorized the Company to pay outstanding dividends on its preferred shares through August 15, 2012.For additional information, see the Company’s press release attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1 Press Release of Timberland Bancorp, Inc. dated August 22, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. TIMBERLAND BANCORP, INC. DATE:August 23, 2012 By: /s/ Dean J. Brydon Dean J. Brydon Chief Financial Officer
